Citation Nr: 1300148	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tumors on the entire body.

2.  Entitlement to service connection for rash on the entire body.

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for tumors on the entire body, rash on the entire body, and erectile dysfunction.

The Veteran was scheduled for a Travel Board Hearing in December 2012 at the RO.  He failed to appear for the scheduled hearing and good cause was not shown for his failure to appear, barring a future hearing.  38 C.F.R. § 20.702(d) (2012).

The Board notes that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was also listed in the April 2010 statement of the case.  However, service connection for PTSD was granted by the RO in a June 2012 rating decision.  As such, that issue has been resolved, and is not before the Board.  See 38 C.F.R. § 20.200 (2012); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board has reviewed the Veteran's Virtual VA file and finds that there are no additional records relevant to the current issues on appeal.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of record which indicates that the claimant currently has tumors due to service.

2.  There is no evidence of record which indicates that the claimant currently has a rash due to service.


CONCLUSIONS OF LAW

1.  Tumors, to include as due to Agent Orange exposure, were not incurred or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  A rash affecting the entire body, to include as due to Agent Orange exposure, was not incurred or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2008 of the information and evidence needed to substantiate and complete a claim, including notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.



Service Connection

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, some chronic diseases, such as malignant tumors, are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, as to presumptive service connection, certain diseases, including certain types of malignant tumors, associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

Generalized rashes and urticaria (hives) are not listed as diseases associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997). 

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tumors on the Entire Body

The Veteran contends that he has tumors on the entire body which were caused by exposure to Agent Orange.  The Veteran is presumed to have been exposed to Agent Orange based on his service in the Republic of Vietnam in 1969 and 1970.

There is no evidence in the record of a tumor during the Veteran's period of active duty or within a year of his separation from active duty, nor has he alleged that he had any tumors at that time.  The Veteran indicated in his April 2008 claim that his tumors began in 1979, i.e., nine years after separation from service.  

A September 2008 VA examination report indicates that the Veteran reported that at age 30 (the appellant was born in March 1949), he had a benign growth on his right testicle removed.  He had no subsequent complaints from this procedure other than slight tenderness in the scrotal area.  He denied receiving any treatment for this at the present time.  The examiner also noted that the Veteran had a small healed scar on the neck where he previously had a skin tumor cauterized.

The Veteran's VA records from August 2007 to November 2008 contain no mention of treatment or complaint for tumors.  In September 2008 the Veteran's physician noted that he had a .5 centimeter skin tag with hyperpigmentation on the right side of his face and a similar 1 centimeter lesion on the right medial clavicle.  The doctor advised the Veteran to watch these lesions for any change in size or color, but does not indicate that they were, at this point in time, likely to become tumors, cancerous, or were otherwise any cause for concern.

Considering the evidence discussed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tumors of the entire body.

The only evidence of record stating that the Veteran currently has any type of tumor is the appellant's lay assertion within his April 2008 claim.  Furthermore, the Veteran has not provided any specification or explanation of his claim for tumors on the entire body, such as where on the body these tumors are or when he first started having them.  The Veteran himself indicated to the September 2008 VA examiner that the tumor in his right testicle, which was successfully removed almost 30 years earlier, had not been malignant, no longer caused any problems, and did not require any current treatment.  To the extent that the Veteran has asserted that he does have tumors, nothing on file shows that he has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his contentions cannot constitute competent medical evidence.  Thus, while he is competent to describe his visible symptomatology, he is not competent to render a medical diagnosis of a current disability, nor a medical opinion as to the etiology of any such disability.

As noted above, the record confirms that the Veteran had active service in the Republic of Vietnam.  Thus, it is presumed he was exposed to herbicides during that period.  Nevertheless, there is no objective medical evidence that he currently has any tumors, malignant or otherwise.  The Veteran's service treatment records, VA treatment records, and VA examination contain no indication of any current tumors. Further, the Veteran has not submitted, nor has he otherwise indicated the existence of any objective medical evidence to refute these findings.  In a July 2007 letter the Veteran was requested to submit any additional evidence relating to treatment for tumors, and the appellant did not respond.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Federal statutes only permit payment for disabilities existing on and after the date of application for such disorders.  38 U.S.C.A § 1110.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); see also Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.

As the competent medical evidence shows no evidence of a current disability manifest by tumors, the Board finds that the preponderance of the evidence is against the claim and it must be denied.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Rash on the Entire Body

The Veteran also contends that he has a rash on his entire body which is caused by Agent Orange.  

The Veteran's service treatment records contain a note on his October 1970 separation examination for "neck rashes."  The Veteran has indicated in his April 2008 claim, however, that the rashes for which he is seeking service connection began in 1980 and are caused by exposure to Agent Orange.

In September 2008, the Veteran was afforded a general VA examination, in which he reported to the examiner that he had occasional flares of itching rash or urticaria over the past fifteen years, and that while he was seen for this in the past, he has not required any treatment and the complaints subsided promptly without treatment.  The Veteran made no complaints of any current rash, hives, or itching.

The Veteran's VA records from August 2007 to November 2008 contain no mention of treatment or complaint for a skin rash.  

Considering the evidence discussed above the preponderance of the evidence is against the Veteran's claim for service connection for rash on the entire body.  

The only evidence of record stating that the Veteran currently has a rash of any kind is the Veteran's lay assertion in the April 2008 claim.  The Veteran did not respond to the RO's request for additional information regarding private treatment for rash.  The Veteran himself appears to clearly state that he no longer has any rash disability.  He indicated to the September 2008 VA examiner that he had rash or hives in the past, but that this had "subsided promptly without treatment."  

The Veteran is competent to give evidence about what he experienced, including describing symptoms.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  While the Veteran is competent to report that he has symptoms of a rash, and nothing in the record suggests that he is not credible, in this case he has further reported that he does not have any symptoms of a rash.  Furthermore, to the extent that the Veteran has at one point asserted that he had a rash caused by exposure to Agent Orange, he does not have the requisite knowledge, skill, experience, training, or education to render a medical opinion on this etiology, and his contention regarding the cause of a rash does not constitute competent medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board also points out that the Veteran has asserted that his rash is due to exposure to Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  While rash is not a disease listed as one which is associated with herbicide exposure for purposes of the regulatory presumption, direct service connection could still be established in the presence of persuasive, competent medical evidence.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  In this case, however, as there is no current diagnosis of rash, the question of the relationship between rashes and Agent Orange is irrelevant to the case at hand.

The Veteran has not presented any medical evidence of a current rash disability, and all of the medical reports of record are silent for any treatment or diagnosis of a rash.  As was discussed above, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability, and in the current case the record contains no competent evidence that the Veteran currently has any kind of a rash.  See 38 U.S.C. §§ 1110; Gilpin, 155 F.3d 1353.  The Veteran has not assisted VA by putting forward any evidence or assertions that would allow VA to establish that he currently has, or has had at some time during the course of this claim, a rash condition.  See Wood, 1 Vet. App. at 193.  In the absence of any evidence of a current disability manifest by a rash, service connection for a rash of the entire body must be denied. 

In reaching this decision the Board has again considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to service connection for tumors on the entire body is denied.

Entitlement to service connection for rash on the entire body is denied.


REMAND

The Veteran seeks entitlement to service connection for erectile dysfunction as secondary to PTSD, for which he was granted service connection in a June 2012 rating decision, or as due to exposure to Agent Orange.  After a careful review of the evidence of record, the Board finds that a new medical opinion on this issue is needed prior to deciding the claim.

The Veteran's VA records indicate that in June 2008 he was treated for erectile dysfunction, and in July 2008 he discussed low sex drive caused by depression and medication with his clinical psychologist.

In September 2008, the Veteran was afforded a VA general examination, in which he reported to the examiner that he had been treated for erection problems and had "some improvement."  The examiner examined the Veteran's genitals and found tenderness and no deformity.  The examiner, however, provided no diagnosis or discussion of whether the Veteran's erectile dysfunction could be secondary to or aggravated by PTSD or whether erectile dysfunction could have been caused by exposure to the herbicide Agent Orange.  Under these circumstances, the Board finds that the opinion obtained is inadequate to resolve the claim for service connection for erectile dysfunction, and that further examination and medical opinion is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the issue is REMANDED for the following action:

1.  The AMC/RO should request that the appellant identify any and all treatment records which pertain to care he has received for erectile dysfunction.  Thereafter, the AMC/RO must undertake appropriate action to secure any records which have yet to be associated with the claims file.  Duplicate records should not be added to the file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After the development above has been completed, the AMC/RO should schedule the Veteran for a VA examination with a urologist to determine the nature and etiology of any erectile dysfunction.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.

The examiner must confirm whether the Veteran suffers from erectile dysfunction.  The examiner must provide an opinion addressing whether it is at least as likely as not that erectile dysfunction is caused or aggravated by PTSD, to include medications used to treat PTSD, and whether it is at least as likely as not that erectile dysfunction was caused by exposure to Agent Orange during service.  A complete rationale for any opinions expressed must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AMC/RO must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AMC/RO must ensure that the examiner documented their consideration of all records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO should readjudicate the remanded issue.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


